JUDGMENT

POGUE, Judge:
In Norsk Hydro Canada, Inc. v. United States, 29 CIT_, Slip Op. 05-58 (May 17, 2005), this court remanded Commerce’s determination in Pure Magnesium and Alloy Magnesium from Canada, 68 Fed. Reg. 53,962 (Dep’t Commerce Sept. 15, 2003) (final results of countervailing duty administrative review) to “ ‘review and determine the amount of any net countervailable subsidy,’ and specifically [to] ‘ensure that the amount of the countervailing duty imposed is equal to the amount of the countervailable sub*951sidy.” ’Norsk Hydro Canada, Inc., 29 CIT at_, Slip Op. 05-58 at 2 (quoting 19 U.S.C. § 1675(a) and Norsk Hydro Canada, Inc. v. United States, 28 CIT_, 350 F. Supp. 2d 1172, 1864 (2005)). On July 18, 2005, Commerce issued a remand determination complying with the court’s instructions.
After reviewing Commerce’s remand determination, the parties’ comments and the rebuttals thereto, and all other papers on file herein, and good cause appearing therefore, it is hereby
ORDERED that the Department of Commerce’s remand determination is sustained.